The above-named attorney has submitted to this court his letter dated September 14, 1973, in which he states that he tenders his resignation from the Bar and that he requests that his name be stricken from the roll of attorneys and counselors at law. He was admitted to practice by this court on February 2, 1938 under the name of Jack Toplitsky, also known as Jacob Toplitt. The facts underlying the resignation are as follows: On January 2, 1973 he was convicted in the Superior Court of New Jersey, Essex County, upon a guilty plea, of the crime of conspiracy to obtain money from several insurance companies, by false pretenses, with regard to false claims for personal injuries and presentation of false medical bills in support thereof. He was sentenced thereon by said court on March 8, 1973 to a fine of $1,000 and probation for two years. He also was a New Jersey lawyer, but on June 26, 1973 he was disbarred by the Supreme Court of New Jersey. A disciplinary proceeding was brought by the Brooklyn Bar Association against said attorney upon a petition alleging the above-mentioned conviction and the then pendency of the disbarment proceeding in New Jersey. Thereupon this court made an order on July 11, 1973 referring the proceeding by the Brooklyn Bar Association to a Justice of the Supreme Court for hearing and report and desig*970mating an attorney to prosecute said proceeding. Thereafter, on September 18, 1973 Mr. Toplitt’s above-mentioned letter was received by this court. The resignation is accepted and directed to be filed; and it is ordered that the name of said attorney, Jay J. Toplitt, admitted under the name of Jack Toplitsky, also known as Jacob Toplitt, be struck from the roll of attorneys and counselors at law, effective forthwith. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.